EXHIBIT 10.21 FOURTH AMENDMENT TO LEASE I. PARTIES AND DATE. This Amendment to Lease dated November 9 , 2006, is by and between THE IRVINE COMPANY LLC ("Landlord"), and ACACIA RESEARCH CORPORATION, a Delaware corporation ('Tenant"). II. RECITALS. On January 28, 2002, Landlord and Tenant entered into an office space lease for space in a building located at 500 Newport Center Drive, Suite 700, Newport Beach, California ("Premises"), which lease was amended by a First Amendment to Lease dated August 13, 2004, wherein Suite 780 was added to the Premises, a Second Amendment to Lease dated February 9, 2005, wherein Suite 750 was added to the Premises, and a Third Amendment to Lease dated March 14, 2006 (as amended, the "Lease"), Landlord and Tenant each desire to modify the Lease to add approximately 2,743 rentable square feet of space on the fifth (5th) floor of the Building ("Suite 570"), adjust the Basic Rent, and make such other modifications as are set forth in "III. MODIFICATIONS" next below. III. MODIFICATIONS. A.Basic Lease Provisions. The Basic Lease Provisions are hereby amended as follows: 1.Effective as of the Commencement Date for Suite 570, Item 2 shall be amended by adding "Suite 570". 2.Item 4 is hereby amended by adding the following: "Estimated Commencement Date for Suite 570: Thirteen (13) weeks following the date of the Fourth Amendment to Lease." 3.Effective as of the Commencement Date for Suite 570, Item 6 shall be amended by adding the following: "Basic
